Citation Nr: 0106553	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-01 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision that denied an increase in a 
20 percent rating for a service-connected left shoulder 
disability.


FINDINGS OF FACT

The veteran's left shoulder (minor upper extremity) 
disability includes residuals of surgery for chronic 
dislocations, arthritis, and limitation of motion.  Current 
dislocations are at most infrequent, and arm motion is 
possible to a point above midway between the side and 
shoulder level. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5201, 5202, 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

During the veteran's September 1974 to July 1990 service in 
the Army he had surgical repairs for recurrent dislocations 
of the left shoulder.  He was medically retired from service 
because of left shoulder and right knee conditions.

In December 1990, the RO granted service connection for a 
shoulder condition, rated 20 percent disabling.

The veteran was admitted to a VA Medical Center (VAMC) in 
April 1993 where he underwent an elective Putti-Platt 
anterio-inferior glenohumeral reconstruction for recurrent 
left shoulder instability.

In August 1997, the veteran filed a claim for an increased 
rating for his service-connected left shoulder condition.  

He failed to report for a VA orthopedic examination scheduled 
in December 1997.

In February 1998, the veteran underwent left shoulder surgery 
at a VAMC due to multiple-directional instability.  The 
operation involved shoulder arthroscopy with debridement and 
electrothermal capsular shift. 

On a March 1998 VA orthopedic examination, it was noted that 
that the veteran was right-hand dominant.  He reported that, 
since his last shoulder surgery, his shoulder had been more 
stable and did not fully dislocate, although it continued to 
come out part way.  It was noted that he was still in the 
postoperative recovery following the February 1998 surgical 
procedure.  Examination showed the shoulder was still tender 
following the recent surgery; range of motion was not tested.  
The examiner said that the veteran was not a candidate for 
full examination at his 2-week postoperative status.  

In March 1998, the RO granted the veteran a temporary total 
convalescent rating (38 C.F.R. § 4.30) from February through 
March 1998 due to the left shoulder surgery.

VA outpatient treatment records from March and May 1998 show 
follow-up for the left shoulder condition, and the veteran 
had physical therapy to increase his range of motion.

In May 1998, the RO extended his temporary total convalescent 
rating for the left shoulder condition through May 1998. 

A July 1998 VA outpatient record shows continued left 
shoulder therapy; various ranges of motion were reported 
including 60 degrees of active abduction.  At the VA 
orthopedic clinic in August 1998, it was noted that that he 
was happy with the results of his left shoulder surgery.  
There was no dislocations or locking.  He had active range of 
motion to 110 degrees and was to continue with his range of 
motion and strengthening exercises.  He was to follow up in 
the clinic in 6-8 months.  A September 1998 physical therapy 
note mentions that the veteran had made significant progress 
in range of motion but had failed to show for a number of 
appointments.

On an October 1998 VA examination of the left shoulder, the 
veteran reported no dislocations since his last surgery.  He 
denied any numbness or tingling distally, and he had no 
complaints of shoulder weakness.  He had complaints of pain 
primarily with external rotation.  Examination showed a well-
healed non-tender 4-cm scar of the anterior deltopectoral 
region.  He had 5/5 muscle strength for his rotator cuff 
muscles.  He had active range of motion of the left shoulder 
to 80 degrees abduction and elevation, and 10 degrees of 
external rotation; he could internally rotate to S1.  He had 
passive range of motion to 90 degrees abduction, 120 degrees 
of elevation, and 20 degrees of external rotation; he could 
internally rotate to S1.  There was no crepitus with range of 
motion.  He had negative apprehension, relocation, sulcus, 
impingement, and cross chest adduction signs.  He had some 
diffuse tenderness anteriorily.  The impression was that the 
veteran was doing well since his shoulder surgery, although 
he had complaints consistent with early degenerative changes 
of the left shoulder most likely secondary to his recurrent 
dislocations.  X-rays showed degenerative and postoperative 
changes in the left shoulder joint.

A November 1998 VA outpatient note relates that the veteran 
complained of left shouder pain and had range of motion as 
recorded several months earlier.  He was advised to be more 
active in an exercise program and to attempt to move and use 
the shoulder as normally as possible.

A January 1999 VA neurological examination noted no definite 
nerve injury to the left upper extremity as the result of his 
left shoulder disorder.  EMG studies later in January 1999 
noted a normal left upper extremity.

At a February 1999 VA outpatient visit, the veteran reported 
he did not have left shoulder dislocations since his last 
surgery, although he complained of persistent limitation of 
motion and occasional pain with abduction and elevation.  On 
examination, range of motion of the left shoulder included 
abduction to 90 degrees and external rotation to 30 degrees, 
with complaints of pain.  There was a minimally positive 
apprehension sign.  The examiner could subluxate the 
glenohumeral joint with the arm abducted.  The veteran also 
complained of mild ulnar nerve paresthesias, although there 
was a negative Tinel's sign at the cubital tunnel and there 
was no subluxating ulnar nerve.  Continued physical therapy 
was recommended.  A March 1999 clinic note mentions the 
veteran failed to report for a physical therapy appointment.

The veteran testified at an April 1999 hearing at the RO, and 
he argued that a higher rating should be assigned for his 
left shoulder disability.  He described symptoms such as 
limitation of motion, pain, instability, and weakness.  

On a May 2000 VA examination, the veteran reported that he 
had persistent subluxation of the left shoulder and pain with 
activity.  He said he was unable to use his left shoulder for 
work or activities of daily living.  On examination, he was 
able to abduct the left arm to 70 degrees, had internal 
rotation to the iliac crest, and had external rotation of 20 
degrees.  There was positive posterior apprehension with 
internal rotation, and negative relocation.  He had negative 
signs of acromioclavicular impingement.  There was some 
evidence of posterior fullness with internal rotation of the 
shoulder, which would suggest posterior subluxation.  The 
pertinent diagnosis was possible left shoulder instability, 
posterior instability.



II.  Analysis

The veteran seeks an increase in a 20 percent rating for his 
service-connected left shoulder disability (rated 20 
percent).  All relevant evidence has been obtained with 
regard to the claim and no further assistance to the veteran 
is required to comply with VA's duty to assist him.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's left shoulder (minor upper extremity) 
disability is manifested by symptoms of joint instability, 
discomfort, and limitation of motion.  

The left shoulder disability includes arthritis, and 
arthritis is rated on the basis of limitation of motion.  38 
C.F.R. § 4.71a, Codes 5003 and 5010.

Standard range of motion of the shoulder is 180 degrees 
flexion and abduction and 90 degrees internal and external 
rotation. 38 C.F.R. § 4.71, Plate I.

Limitation of motion of the minor arm is rated 20 percent 
when it is limited to the shoulder level or when it is 
limited to a point midway between the side and shoulder 
level.  When arm motion is limited to 25 degrees from the 
side, a 30 percent rating is assigned for the minor arm.  38 
C.F.R. § 4.71a, Code 5201.

Since the last surgical procedure on the left shoulder in 
1998 and the immediate postoperative period (during which a 
temporary total convalescent rating was assigned), the 
veteran has continued to have some limitation of motion of 
the left shoulder.  However, left arm motion has always been 
possible to above midway between the side and shoulder level.  
For example, abduction was 70 degrees at the VA examination 
in 2000.  Even if left arm (minor upper extremity) motion 
were limited to a point midway between the side and shoulder 
level (i.e., 45 degrees), such would be rated 20 percent 
under Code 5201.  For a higher rating of 30 percent under 
Code 5201, the left (minor) arm would have to be limited to a 
point 25 degrees from the side.  Such is not shown by the 
evidence.  Moreover, there is no objective evidence that pain 
on use of the shoulder results in limitation of motion to the 
degree required for the next higher rating.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 6 Vet. App. 321 (1995).

With regard to the rating for impairment of the clavicle or 
scapula, the current 20 percent is the maximum rating for the 
minor upper extremity and is assigned when there is 
dislocation or nonunion of the clavicle or scapula.  38 
C.F.R. § 4.71a, Code 5203.

Impairment of the humerus of the minor upper extremity is 
rated 20 percent when there is malunion with moderate or 
marked deformity, or when there is recurrent dislocation at 
the scapulohumeral joint with infequent episodes and guarding 
of movement only at shoulder level or with frequent episodes 
and guarding of all arm movements.  Fibrous union of the 
humerus is rated 40 percent for the minor upper extremity.  
38 C.F.R. § 4.71a, Code 5202.

The medical evidence since the veteran's last left shoulder 
surgery shows continued instability but no actual 
dislocations.  Even if he had frequent dislocation episodes 
with guarding of all left arm (minor upper extremity) 
movements, such would be rated 20 percent under Code 5202.  
There is no fibrous union of the left humerus as required for 
the next higher rating under this code.  

The preponderance of the evidence is against the veteran's 
claim for a rating higher than 20 percent for his left 
shoulder disability.  Therefore the benefit-of-the-doubt 
doctrine is inapplicable, and the claim for an increased 
rating must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a left shoulder disability is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 

